Interim Decision #1733

MATTER OF ALFONSO-BERMUDEZ

In Deportation Proceedings
A-12366552
Decided by Board May 11, 1987
(1) Conviction of disorderly conduct in violation of section 647(a) of the Penal'
Code of California Is couviellon of a crime involving mural turpitude [Metier

of G—R—, 5 I. & N. Dec. 18, distinguished].
(2) Conviction of disorderly conduct in violation of chapter 27, section 60, of the
Code of the City of Phoenix, Arizona, Is conviction of a crime involving moral
turpitude.
CHARGE:
Order: Act of 1952—Section 241(a) (4) 18 U.B.C. 1251(a) (4)]—Convicted of
two crimes involving moral turpitude.
ON BEHALF or RESPONDENT:
ON BEN= Or SERVICE:
James E. Curran, Esquire
Jay Segal
610 Libra Tower
Trial Attorney
Phoenix, Arizona 85008
(Brief submitted)

This case comes forward on certification from the special inquiry
officer, who found respondent deportable as charged, and in the absence of an application for voluntary departure ordered him deported
to Cuba; with an alternate designation of Panama, and granted a stay
of deportation to Cuba under section 243(h).
Respondent is an unmarried male alien, a native and citizen of Cuba,
who was lawfully admitted to the United States for permanent residence on or about January 12, 1962 at Miami, Florida. On July 7,
1965, after trial, in the Municipal Court of Los Angles, Judicial District of the County of Los Angeles, California, respondent was convicted of violation of subdivision (a) of section 647 of the Penal Code
of California, in that on or about April 22, 1965 in Los Angeles he "did
wilfully and Unlawfully solicit a person and persons to engage in and
did engage in lewd and dissolute conduct in a, public place and in a
place open to the public and exposed to public view." After a probation report; proceedings were suspended without imposition of sentence and respondent was placed on probation for one year, with certain conditions relating to employment, residence and the seeking of
225

Interim Decision #1733
psychiatric or psychological treatment. He was also registered under
section 290 of the Penal Code as one who had been convicted of a
sexual offense. The sentence included a fine of $50 which respondent
On August 25, 1966 in the City Court of the City of Phoenix, Arizona, respondent was convicted of a misdemeanor in that he "on or
about the 31 day of MAY, 1966, on or about the City of Phoenix, to
wit: ADAMS HOTEL-MEN'S RESTROOM, did wilfully and unlawfully offer to commit a lewd or indecent act with another person,
namely LT. CASSIDY, in violation of Chapter 27, section 60, of the
Code of City of Phoenix." Respondent was sentenced to pay a fine
of $100 plus $33 in costs.
Official records of these convictions upon which the charge in the

order to show cause is based, were introduced in evidence. Respondent admits all of the allegations in the order to show cause, including
those concerning conviction for thestNoffenses, but contests deportability- upon the grounds (1) that these are not crimes involving
moral turpitude, and (2) that the conviction in Phoenix, Arizona
is invalid because the ordinance under which it was framed is unconstitutional and one which the municipality of Phoenix was without power to enact.
The special inquiry officer ruled correctly that the constitutionality
of a statute cannot be adjudicated in an administrative deportation
proceeding. Unless the conviction had been set aside, or there was a
court ruling that the statute upon which it was based was unconstitutional, it was properly accepted at face value. Further, conviction
under a city ordinance is considered conviction of a crime for the
.purposes of section 241(a) (4) ; Matter of W—, 4 I. & N. Dec. 401.
We concur also in the finding of the special inquiry officer that the
two convictions, although based upon a similar type of activity, are
not crimes arising out of a single scheme of criminal misconduct.
The special inquiry officer has discussed at considerable length the
background of section 647(a) of the California Penal Code. This is
a recently amended section, replacing section 647.5 which, in. Matter
of G-R-, 5 I. & N. Dec. 18, was held to define a crime not involving
moral turpitude. However, the predecessor statute (section 647.5)
was one of different import, decreeing that the performance of specific
acts would render a person a vagrant, and punishing the status of
vagrancy. In Matter of G-R- above cited, it was held by the Assistant
Commissioner, and affirmed by the Board, that the crime of vagrancy
under section 647.5 in California was not one involving moral turpitude. The present section defines certain acts as disorderly conduct,
and punishes the commission of those ads. The specific act' here in226

° Interim Decision #1733
volved, the soliciting of a person or persons to engage in, and the°
engaging in lewd and dissolute conduct in a public place, referring
to overt and public homosexual activity, has been the subject of many
similar statutes in other states. It is closely related both in wording
and content to section 722(8) of the Penal Code of the State of New
York which has been held to involve moral turpitude. United States,
237 F.2d 405 (2d Cir., 1956) ; Babouris v. Es- v.Flores-Rdiguz,
perdy, 269 F.2d 621 (2d Cir., 1959), cert. den. 362 U.S. 913 (1960) ;
see other cases and statutes cited by the special inquiry officer at page.
6 of his opinion. The conviction in Phoenix rests upon similar activity, similarly defined by the Phoenix code. We, therefore, hold with
the special inquiry officer that both crimes here are crimes involvins
moral turpitude.

A substantial part of the. hearing and the special inquiry officer's
decision are concerned with respondent's application for a stay of
deportation under section 243(h). It appears well established that

respondent and his family are and have been anti-Communist and
opposed to the Castro government in Cuba. His parents had a business
which was confiscated by Castro and they were finally able in 1966
to leave Cuba. One of his sisters is already in the United States with
her husband and child and another sister and her husband are trying
to leave Cuba.
Respondent gave considerable testimony as to his anti-Castro activities while he was in Cuba and the difficulties he had in leaving
Cuba. Combining the testimony herein with the administrative notice
taken by the special inquiry officer of the type of government existing
in Cuba, and noting also the absence of any evidence by the Government in opposition to respondent's application, we believe the special
inquiry officer was correct in granting the respondent's application for
withholding of deportation to Cuba under section 243 (h).
ORDER: It is ordered that the decision of the special inquiry officer be and the same is hereby affirmed.

227

